Per Curiam,
The only matter assigned for error is the order, which is set forth at length in the assignment, transferring to William J. Dowling the retail liquor license originally granted, to Andró Stremba, the appellant. The petition for the transfer sets forth all the facts that are essential to the jurisdiction of the court, and it is stated in the order that it was made after hearing. No irregularity appears in the record, and nothing is before us from which an inference of an abuse of discretion can be drawn. As pointed out in McCabe’s License, 11 Pa. Superior Ct. 560, our revisory jurisdiction is limited; it is confined to the inquiry whether the court has kept within the limits of its jurisdiction and proceeded with regularity according to law. In the determination of that question we cannot have the aid of the evidence *499given on the hearing. We, therefore, cannot review the decision of the court below upon any question of fact. The court having granted the transfer prayed for, we must assume that all the material facts averred in the petition were established to the satisfaction of the court by competent proof, and that there were no countervailing facts to preclude the court from exercising its discretionary power' to make the order complained of.
The order is affirmed.